Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2018

                                      No. 04-18-00211-CV

                     Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                     Appellants

                                                v.

                         TRIPLE I. RANCHES, A Texas Partnership,
                                       Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13940
                       Honorable Spencer W. Brown, Judge Presiding


                                         ORDER
        Appellants’ brief was due September 10, 2018. Appellants, who are pro se, have filed a
motion for extension of time asking for an additional thirty days in which to file their brief.
After review, we GRANT appellants’ motion and ORDER appellants’ to file their brief in this
court on or before October 10, 2018.

      We order the clerk of this court to serve a copy of this order on appellants and all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court